Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Request for Continued Examination 
A request for continued examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office Action pursuant to Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR § 1.114.  Applicants’ submission filed on 21 January 2021 has been entered.
Status of the Claims 
Applicants’ Request for Continuing Examination, filed on 21 January 2021, is hereby acknowledged.  At the time of filing, claims1 – 14 and 19 - 21, claims 1 – 13 and 21 having been previously withdrawn as being directed to non-elected subject matter.  Applicants’ filing amended claims 14, 19, and 20.  Claims 14, 19, and 20 remain available for substantive consideration.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 102 
The anticipation rejections set forth in the Action of 24 July 2020 are hereby withdrawn in light of Applicants’ amendment of the claims.

Rejections Pursuant to 35 U.S.C. § 112 
The rejection pursuant to 35 U.S.C. § 112(b) set forth in the Action of 24 July 2020 are hereby withdrawn in light of Applicants’ amendment of the claims at issue.
Claim Objections 
Claim 1 as amended in the filing of 21 January 2021 concludes with a comma.  As such, the claim does not comport with the requirements of MPEP § 608.01(m).  Appropriate correction is required.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 19, and 20 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2008/0202675 A1 to Sever, J. and G. Knutson, published 28 August 2008 (“Sever ‘675”), in view of US 2017/0189534 A1 to Lee, E., et al., claiming priority to 30 December 2015 (“Lee ‘534”).
The Invention As Claimed 
	Applicants claim a product comprising a plurality of individual transdermal patches, the product produced by the steps of providing a first web of material, the first web of material including a film layer, at least one drug-in-adhesive layer, and a first release liner cutting a plurality of vertical lines and horizontal lines in the first web of material to delimit a plurality of segments of the first web of material, cutting out areas of the first web of material where the horizontal and vertical line intersect to provide rounded corners for the plurality of segments of the first web material, peeling away portions of the first release liner from the plurality of segments of the first web material, and transferring the plurality of segments of the first web material beneath the peeled away portions of the first release liner to a second web of a release liner, the first web of material is moved along at a first average velocity (V1) to a transfer station where the first web of material faces the second web of the release liner material and the second web of the release liner material moves 6110198Serial No. 15/838837Docket No. 6063-105.1 (010068) at a second average velocity (V2), the second average velocity (V2) is greater than first average velocity (V1) to provide a predetermined spacing of the transferred plurality of segments on the second web of the release layer, and wherein the step of cutting out areas of the first web further comprises cutting a piece of the first web down to a depth of the first release liner by kiss-cut to provide a strip between adjacent d transdermal patches and removing the strip leaving between adjacent individual transdermal devices a space to facilitate the removal of the individual transdermal patch and transfer from the first web (V1) moving at first web velocity to the second web moving at the second web velocity (V2), wherein the product comprises the transferred plurality of segments on the second release layer which comprise the plurality of transdermal patches having predetermined spacing, each of the individual transdermal patches including the film layer, the at least one drug-in-adhesive layer and the second web of the release liner, wherein the second web of the release liner is wider than the width of the transferred plurality of segments, and wherein the second web of the release liner has a width which is substantially the same as the width of the transferred plurality of segments.
The Teachings of the Cited Art 
	Sever ‘675 discloses a method of handling an adhesive laminate, the method comprising releasably adhering the adhesive laminate to a first web, the laminate comprising a plurality of cut or punched sections, leading the first web over a first supporting structure, leading a second web over a second supporting structure, orienting the second web such that the release surface of the second web faces the first supporting structure, attaching a leading portion of a first section of the adhesive laminate from the first web to the release surface of the second web, and advancing the second web such that the first section of the adhesive laminate is detached from a second section of adhesive laminate and the leading edge of the second section of adhesive laminate is adhered to the second web in a spaced apart configuration from the trailing edge of the first section of the adhesive laminate (see Abstract; see also FIG. 4C), wherein the method is used to produce transdermal drug delivery patches (id.), wherein the adhesive laminate comprises a drug (see ¶[0009]), wherein sections [patches] from the adhesive laminate sheet are transferred to the second web in the vicinity of the first supporting structure,  the remainder of the first web being removed and discarded or re-used, the patches transferred to the second web placed in a spaced apart fashion (see ¶[0035]), wherein the sections into which the adhesive laminate adhered to the first web are cut or punched are generally in the shape of an adhesive patch, and may be, for example, round, oval, square, rectangular, rectangular with rounded edges, or any other desired shape (see ¶[0044]), wherein the terms “cutting” and “punching” are intended to include any suitable process that can produce such a sectioned adhesive laminate on a web, such as die cutting, with rotary or steel-rule dies, stamping, punching, and cutting along a pattern or contour with a knife, blade, laser, or water-jet (see ¶[0044]), wherein detachment of the adhesive laminate and advancement onto the second web can be achieved by either momentarily stopping the motion of the first web while continuing the motion of the second web, or by providing a differential rate of motion between the first and second webs, with the first web advancing more slowly than the second web, so that the patch shaped section will be pulled away from the remainder of the adhesive laminate and, after detachment, the second web may be held at the faster speed for a given time period to obtain the desired spacing of patch shaped sections on the second web (see ¶[0047]; cf. claim 14), wherein, in some embodiments, the patch shaped sections are only die cut through the adhesive laminate and the liner cuts are die cut through both the adhesive laminate and the first web (see ¶[0055]), and wherein the release liner may be the same shape and size as the area of the adhesive portion of the patch (see ¶[0064]; cf. claim 20), or the release liner has a larger area than the adhesive portion of the device, thereby providing an extended liner (see ¶[0065]; cf. claim 19).  The reference does not disclose the production of individual transdermal patches.  The teachings of Lee ‘534 remedy that deficiency.  
Lee ‘534 discloses devices and systems for transdermal administration of an active agent (see Abstract), wherein the transdermal system is prepared by a method comprising the steps of laminating a stretchable or flexible polymer onto an occlusive backing using an adhesive, coating an adhesive formulation onto a release liner, laminating the formulation onto the polymer side of the composite backing laminate (see ¶[0069]), wherein one or more, or all, of the layers of the composite backing are at least partially cut, incised or divided such that at least one layer comprises multiple cuts, incisions, or divisions through the layer so that the layer comprises several separate pieces (see ¶[0070]; see also FIG. 4), wherein the cuts may be formed partially by kiss-cutting, or completely through the layer, creating a grid pattern for the cuts or incisions (see ¶[0071]), wherein the method can comprise blending an adhesive drug formulation, coating the formulation onto a discretely kiss-cut occlusive film side of a backing laminate, removing paper carrier from the laminate backing layer, leaving the final formulation laminate, and die-cutting the laminate into a required size (see ¶[0108], FIG. 4B), and wherein individual transdermal patches are created and applied from the die-cut laminate (see claims 13 – 22).

Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare transdermal patches releasably adhering an adhesive laminate to a first web, the laminate comprising a plurality of cut or punched sections, leading the first web over a first supporting structure, leading a second web over a second supporting structure, orienting the second web such that the release surface of the second web faces the first supporting structure, attaching a leading portion of a first section of the adhesive laminate from the first web to the release surface of the second web, and advancing the second web such that the first section of the adhesive laminate is detached from a second section of adhesive laminate and the leading edge of the second section of adhesive laminate is adhered to the second web in a spaced apart configuration from the trailing edge of the first section of the adhesive laminate, wherein the adhesive laminate comprises a drug, wherein sections [patches] from the adhesive laminate sheet are transferred to the second web in the vicinity of the first supporting structure,  the remainder of the first web being removed and discarded or re-used, the patches transferred to the second web placed in a spaced apart fashion, wherein the sections into which the adhesive laminate adhered to the first web are cut or punched are generally in the shape of an adhesive patch, and may be, for example, round, oval, square, rectangular, rectangular with rounded edges, or any other desired shape, wherein detachment of the adhesive laminate and advancement onto the second web is achieved by providing a differential rate of motion between the first and second webs, with the first web advancing more slowly than the second web, so that the patch shaped section will be pulled away from the remainder of the adhesive laminate and, after detachment, the second web may be held at the faster speed for a given time period to obtain the desired spacing of patch shaped sections on the second web, wherein the patch-shaped sections are only die cut through the adhesive laminate and the liner cuts are die cut through both the adhesive laminate and the first web, wherein the release liner may be the same shape and size as the area of the adhesive portion of the patch, or the release liner has a larger area than the adhesive portion of the device, thereby providing an extended liner, as taught by Sever ‘675, and wherein individual patches are obtained from the laminate, as taught by Lee ‘534.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the disclosure of Lee ‘534 as to application of individual patches to the skin of a user in order to administer an active agent to the user.
	With respect to claim 14, the Examiner notes that the claim recites limitations directed to the process for producing the transdermal patches of the invention.  It is the Examiner’s position that such limitations render the claim a product-by-process claim, wherein the recited process steps do not serve to distinguish the claimed invention from the prior art. See MPEP § 2113: 
Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
Thus, claim 14 is reasonably, and broadly, interpreted to encompass a “product comprising a plurality of transdermal patches,” regardless of the method used to produce the product.  These types of claims are examined on the limitations of the product.  See MPEP § 2113, citing In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Furthermore, upon establishing a prima facie case, the burden of persuasion shifts to the Applicant. MPEP 2113, citing In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974) “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.
In looking more specifically to the final “product” that is the result of the method steps recited in claim 14, it is the Examiner’s position that the product structure is defined by those method steps only to the extent of a web comprising a plurality of transdermal patches, wherein the patches are placed on the web in a spaced-apart arrangement arising from the differing velocities of the webs that are used on the manufacturing process.  The remaining structural elements of the patches are conventional, such as a backing layer, a drug-in-adhesive layer, and a removable release liner, and all are disclosed in the cited reference.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 14, 19, and 20 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments filed 21 January 2021, but finds them to be irrelevant to the new grounds of rejection set forth above.  More specifically, Applicants’ argue that “Sever does not teach or suggest a product comprising a product comprising a plurality of individual transdermal patches.”  Although not taking issue with Applicants’ assertion concerning the teachings of Sever ‘675, the Examiner notes that the reference is directed, in general, to the production of transdermal patches for application in delivery active pharmaceutical agents to a patient in need thereof.  As one of ordinary skill in the art would readily recognize, clinically effective application of transdermal patches to a patient cannot practically be achieved by use of a web comprising multiple patches, consistent with the teachings of Lee ‘534, as cited above.
Consequently, Applicants’ arguments are unpersuasive, and the rejection is maintained.
NO CLAIM IS ALLOWED.
CONCLUSION
8.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619